
	
		IIA
		111th CONGRESS
		1st Session
		S. J. RES. 16
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2009
			Mr. DeMint introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to parental rights.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				 —
					1.The liberty of parents to
				direct the upbringing and education of their children is a fundamental
				right.
					2.Neither the United States nor
				any State shall infringe upon this right without demonstrating that its
				governmental interest as applied to the child involved is of the highest order
				and not otherwise served.
					3.No treaty may be adopted nor
				shall any source of international law be employed to supersede, modify,
				interpret, or apply to the rights guaranteed by this article.
					4.This article shall take effect
				after the date of
				ratification.
					.
		
